Citation Nr: 0204166	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  97-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1940 to December 
1945, and from March 1946 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied claims for service 
connection for bipolar disorder and posttraumatic stress 
disorder (PTSD).  In October 1998, the veteran appeared and 
testified at a personal hearing at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102(b) (West 1991).  At that hearing, the veteran withdrew 
from appeal his claim for service connection for PTSD.  
38 C.F.R. § 20.204(a)(2001).  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (an oral statement at a hearing, when later 
reduced to writing by means of a hearing transcript, 
satisfies the component of a written filing for appeal 
purposes).  The Board remanded this claim in April 1999 for 
additional development.


FINDINGS OF FACT

1.  The veteran's diagnosis of an obsessive personality 
disorder is not recognized as a disability under the law for 
VA compensation purposes.

2.  The veteran's bipolar disorder, which was first diagnosed 
and treated many years after service, is not causally related 
to events during his active service.



CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.303(c), 4.9 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326)).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the veteran has been provided ample notice of the 
Reasons and Bases in denying his claim.  In this case, he has 
presented testimony, documentary evidence and medical opinion 
in support of his service connection claim.  The RO has 
obtained all records identified by the veteran as relevant to 
his claim on appeal.  In May 2000, the RO provided the 
veteran VA psychiatric examination, which included review of 
his claims folder, in order to obtain medical opinion 
regarding the nature and etiology of his psychiatric 
disorder.  The veteran has not identified the existence of 
any additional evidence, which is not currently associated 
with his claims folder, that may substantiate his claim.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  On the facts of this case, a remand 
for RO consideration of the new duty to assist and notice 
regulations would only serve to impose additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Thus, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claim at this time.   See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

The veteran claims that he manifests bipolar disorder as a 
result being subject to an illegal court-martial process in 
service.  According to his testimony and statements of 
record, he was a model soldier prior to being subject to a 
court-martial proceeding in 1954.  At that time, he was 
stationed in Germany and charged with selling a car that he 
did not properly own under German law.  He notes that he 
would have properly owned the vehicle under American law.  He 
indicates that the entire proceeding contravened applicable 
rules and regulations, to include being forced to provide 
incriminating evidence against himself.  He recalls that, on 
the evening before the court-martial, he went for a walk 
along railroad tracks and considered committing suicide by 
jumping in front of a train.  He was convicted even though 
one of the judges admitted that he was innocent, and placed 
in a stockade for 90 days.  His rank reduction to a private 
caused financial difficulties for his family.  During his 
confinement, his only visitations consisted of two visits by 
his wife.  He further recalls that his items were not 
returned upon his release.  Thereafter, he exhibited symptoms 
of anger outbursts, irritability, depression and suicidal 
thoughts which went untreated due to embarrassment.  He 
recalls that his feelings of anger began to show while 
prosecuting a worker compensation claim against Kaiser Steel 
in the 1960's.  During his 8-year period with Kaiser, he had 
difficulty getting along with co-workers and supervisors.  He 
also recalls being diagnosed with schizophrenia by one of the 
worker compensation doctors.

The veteran's spouse testified to a noticeable change in her 
husband's demeanor following the court-martial incident.  She 
remembers that he underwent a severe depression which never 
abated, and that he went weeks on end without bathing.  She 
also noticed a change in his sleep and appetite habits.  The 
veteran's representative argued that these behavioral changes 
were indicative of a bipolar disorder which went undiagnosed.

The veteran's service record indeed reflect that he was 
convicted for making a false statement by a Special Court-
martial proceeding.  His clinical records reflect an August 
4, 1954 visit to the outpatient clinic with complaint of 
nervousness and wanting his job changed.  He was not treated, 
and "told to take care of it himself."  There is also a 
June 11, 1960 clinic visit for complaint of headache.  An 
interview revealed that he was having marital difficulties, 
and he was given an impression of "nervous headache."  He 
reported complaint of occasional insomnia, upset stomach and 
nervousness when upset or worried on retirement examinations 
dated in July 1960 and May 1961.  Both examinations noted 
that his symptoms were "not incapacitating" and reflected 
"NORMAL" clinical evaluations of his psychiatric status.

The record on appeal includes the veteran's transcript from a 
worker compensation hearing held on November 1976.  In 
pertinent part, the transcript discloses an extensive 
discussion between the veteran, defense counsel and the trial 
judge as to why an armed guard was posted in the courtroom 
during the veteran's many hearings before the Court.  The 
veteran himself argued that the guard had been assigned to 
the courtroom due to rumor that he was a violent person, and 
that such rumor had prevented him from obtaining legal 
counsel.  It also discloses that the veteran had filed 
numerous causes of action against his employer and its 
insurance carrier.  One of the counsels commented that a Dr. 
Miller felt that the veteran had a psychiatric problem 
involving a neurosis.  

The record next reflects that the veteran was admitted to the 
VA Medical Center (VAMC) in Loma Linda, CA in July 1995 due 
to symptoms of extreme irritability, racing thoughts, anger 
and excessive energy.  His mental status examination 
demonstrated extremely pressured and somewhat circumstantial 
speech, labile affect, some paranoia and an irritable mood 
which was expansive.  He was preoccupied with his 1954 court-
martial which almost resulted in a bad conduct.  He was 
worried that he would have to tell his children about the 
incident.  He was also concerned that he was being lied to 
concerning the results of a liver enzyme test.  He was given 
a diagnosis of bipolar disorder, Type I, manic episode.  It 
was also noted that he had an Axis II component with 
depressive features.

The veteran received follow-up treatment for his psychiatric 
difficulties at Kaiser Permanente.  These records reflect his 
history of being wronged with a court-martial as well other 
injustices during service.  He recalled with tears about 
walking on railroad tracks the night before the proceeding.  
He was also seeking recognition that he was due compensation 
from Kaiser Steel.  It was noted that he was a poor 
historian.  He was given an Axis I diagnosis of bipolar 
disorder NOS with his Axis II designation being deferred.  
His Axis IV designation noted "hx court marshall [sic]- 
still very painful."  

On VA PTSD examination, dated in September 1996, the veteran 
described a pattern of discrimination in service.  He 
recalled one instance where his company commander would not 
allow him to return home when his grandparents died.  He had 
some financial problems.  He stated that one of his 
superiors, a captain, was determined to have him discharged 
with a demotion.  He was court-martialed after being accused 
of making an incorrect statement regarding the purchase of a 
car.  He was threatened with punishment consisting of three 
months' hard labor, a monthly $25 fine and a bad conduct 
discharge.  He felt that his only options were to accept the 
court-martial, desert the military, or jump in front of a 
train.  He indicated, however, that the charges were dropped.  
His current complaints included mistrust of people and dreams 
of killing the military captain.  He filed his compensation 
claim to get closure on his court-martial incident.  He never 
applied to school for fear that the court-martial incident 
would be disclosed, and he pointed out that the whole 
incident was a family secret.  His mental status examination 
was significant for findings of labile affect, angriness 
towards the military and preoccupation with the court-
martial.  He was given an Axis I diagnosis of bipolar 
disorder and an Axis II diagnosis of obsessive-compulsive 
traits.  The examiner also offered the following comment:

Although this individual went through a 
difficult time regarding his court martial, I 
could find no evidence of a posttraumatic 
stress disorder.  He did not fulfill the 
criteria for that syndrome, but this is a very 
angry and depressed individual as a result of 
his feelings of what happened to him in the 
service.

Thereafter, the veteran's VA clinical records reflect 
continued treatment for emotional difficulties mostly by his 
attending VA psychiatrist, Dr. Otero.  There are notations 
that he was obsessed and pre-occupied with his in-service 
court-martial.  He reported several incidents of significant 
and severe discrimination during a period of clear 
segregation.  He thought he was a victim of racial 
discrimination in-service, and saw himself as an advocate for 
civil rights.  He felt that those events were the cause of 
his current problems.  His symptoms included hypomania, 
anger, depression, stress and irritability with obsessive and 
persecutory thoughts.  His diagnoses included mixed bipolar 
disorder, depression/PTSD, probable personality disorder not 
otherwise specified (NOS) with obsessive features, 
questionable depression, anxiety.

In July 1999, the veteran underwent VA general psychiatric 
examination which included review of some, but not all, of 
his medical records.  He reported mood swings of depression, 
anger and hyperactivity caused by memories of his military 
experiences.  He also reported being irritable and 
preoccupied with being falsely accused in service.  His 
symptoms, which had occurred daily and without remission 
since his discharge from service, interfered his 
concentration and ability to earn a living.  He also noted 
some problems with delusions, suicidal thoughts, visual 
hallucinations and anger outbursts.  He had a decrease in 
daily activities, impulse control and social functioning.

On mental status examination, the veteran demonstrated 
impairment in thought process and communication.  He was 
preoccupied about his mood swings, his treatment during the 
court-martial and the way his family was treated by the 
military.  There was evidence of delusions of grandeur and 
visual hallucinations, although he was unable to elaborate.  
There was some inappropriate behavior.  He had suicidal 
thought without plan or intent.  His grooming and hygiene 
were adequate, and his ability to attend basic daily needs 
was within normal limits.  He was oriented to person, place 
and time.  His short-term memory was impaired.  There was 
evidence of long-term memory impairment, but he remembered 
his court-martial years ago.  There was no ritualistic 
behavior that interfered with his routine activities, but he 
was obsessed about the way the military harmed him.  There 
was no irrelevant, illogical or obscure speech patterns.  He 
did not report panic attacks.  His mood was a combination of 
anxiety, depression, irritability, and outbursts of anger.  
He appeared tense, apprehensive and fidgety with impaired 
impulse control.  His sleep pattern was impaired.  The 
examiner acknowledged review of the veteran's clinical 
records which offered diagnoses of Bipolar Disorder, PTSD and 
depression.  It was noted that an April 2, 1999 record from 
Kaiser Permanente stated that "the veteran reported Bipolar 
Disorder, which started in 1954, when he entered the 
military."  The examiner provided an Axis I diagnosis of 
Bipolar Disorder, NOS and designated the psychosocial 
stressors in Axis IV as "DEALING WITH THE MILITARY."  The 
examiner then offered the following discussion:

According to the records from the Veterans 
Administration, the veteran's Bipolar Disorder 
began while in the military.  The veteran's 
service medical records indicate that he was 
treated for nervousness and anxiety while in 
the military.  The Veterans Administration in 
September 1996 described that the veteran 
reported his symptoms began during the 
service, but the claims file is not available 
for review.  

In my medical opinion, the veteran suffers 
from Bipolar Disorder.  The justification for 
this is that the veteran has labile affect, 
irritability, outbursts of anger, an expansive 
mood, mood swings, preoccupation about being 
court marshalled in the military in 1954, 
being treated badly and falsely accused by the 
military, and the way his wife was treated by 
the military during that time.  The veteran 
also manifests mood changes, anger with a lot 
of hatred, delusion of grandeur, racing 
thoughts, a combination of anxiety and 
depression, and having signs and symptoms of 
Bipolar Disorder, including having the belief 
that he has some supernatural powers, which is 
an example of delusions of grandeur.  There is 
also impairment in thought processes and 
communication, with delusions, hallucinations, 
memory problems, impairment in impulse control 
and sleep impairment, with labile affect.  All 
of this justifies the diagnosis of Bipolar 
Disorder.

It is my opinion is that the Bipolar Disorder 
is at least as likely as not that it had its 
origin or was otherwise related to the events 
in the military service.  My rationale for 
this opinion is that the medical records 
reviewed stated that the veteran began having 
problems in the military, including his 
Bipolar Disorder.  From the history gathered 
from the veteran, he also reiterated that he 
told the Veteran Administration board several 
times that his problem is not Post Traumatic 
Stress Disorder.  He made it clear that his 
problem is Bipolar Disorder.

Based on the records reviewed, the history 
gathered from the veteran and the mental 
status examination, it appears that the 
veteran has Bipolar Disorder, which is related 
to the veteran's military service.  His social 
and occupational functioning, from a 
psychiatric standpoint, is impaired at this 
time.

In May 2000, the veteran underwent VA psychiatric examination 
based upon review of his entire claims folder.  He reported 
periods of "highs' involving overactiveness and "lows" 
involving depression, low on energy and isolation.  He talked 
a bit about his time in the service when he was court 
martialed in 1954, and stated "I was so hurt."  He was not 
discharged because of the court-martial but finally left the 
service in the 1960's because "I had had enough of it.  They 
were pushing jobs on me that somebody else could do."  He 
reported feelings of shame and worrying what people think 
about him.  He complained of long-standing depression with 
almost non-stop thinking about his court-martial.  However, 
he was really not able to give any evidence for any manic-
type symptoms prior to the 1990's.  He believed his 
suspiciousness and distrust of people could have been due to 
his court martial.

The veteran mentioned other symptoms such as being 
"grandiose" but described this symptom as feeling superior to 
people, and not what the examiner would consider "grandiose."  
He did not provide any evidence of feeling that he possessed 
special powers.  When asked about problems with 
sleeplessness, he stated that he actually slept better during 
periods of feeling "very energetic."  Overall, he tended to 
sleep excessively for about 14 to 18 hours per day.  He 
referred to having business schemes to make money which he 
never acted upon.  He described a past history of auditory 
hallucinations involving vague conversations, presumably 
voices talking critically about his court-martial, which 
suddenly resolved in December of 1999 when he finally 
realized that he could trust Dr. Otero. 

The veteran also stated that he felt suicidal just after his 
court martial because he was ashamed and thought people were 
laughing behind his back.   However, the examiner noted that 
he related the incident about the railroad tracks somewhat 
more benignly than was mentioned in his previous records.  He 
stated that, on his usual walk home, he took a slight detour 
up an embankment and walked home along the railroad tracks.  
He stated that he was not sure why he did that but, looking 
back on it, he thinks it may have been possibly because he 
was thinking of death.  He did not describe this as an actual 
suicide attempt or even a specific plan.  He reported 
occasional thoughts of suicide or death but he did not have 
any plan.  When asked about panic attacks, the veteran 
reported episodes of feeling that he had no control over 
himself.  He felt like running away several times a week 
which usually happened when he or someone else had been 
treated badly.  His described physical symptoms of occasional 
palpitations, but no other symptoms that suggested panic 
attacks or fulfilled the criteria for panic disorder.  He 
denied impulse control problems or history of any frank 
delusions, inappropriate behavior, memory loss, and/or 
obsessive or ritualistic behavior beyond his frequent 
obsessive thoughts of his past.

On mental status examination, the veteran presented as 
extremely neat and well groomed.  He made good eye and 
interpersonal contact.   He was polite and friendly with no 
noticeable suspiciousness, hypomania or depression.  He was 
generally cooperative, and able to volunteer information 
spontaneously.  There was no obvious psychomotor agitation or 
retardation.  He appeared genuine and truthful without 
evidence of exaggeration or manipulation.  His thought 
process was coherent and organized without tangentially or 
loosening of associations.  His thought content was relevant 
and non-delusional.  He was not bizarre or psychotic.   He 
had occasional suicidal thoughts with no plan or intent.   
There was no homicidal or paranoid ideation.   He denied 
recent auditory or visual hallucinations.   He did not appear 
to be responding to internal stimuli during the interview.  
His mood was euthymic and affect was full and animated.  He 
was not tearful.  His Speech had normal rate and tone and was 
not pressured.  He was unsure of the exact day, but he knew 
that it was the middle of the correct month.  Otherwise, he 
was alert and oriented in all spheres.  He knew that the 
prior day had been Mother's Day.  It was noted that 
throughout the interview he occasionally had noticeable word 
finding problems.  His digit span was six forward and three 
backwards.  He could recall three items immediately and zero 
items after five minutes without hints, but all items with 
hints.  He could recall how President Kennedy died.  He 
blanked on the name of the current president and thought "the 
White House" was the capital of the United States.  He knew 
that Sacramento was the capital of California.

The veteran was able to perform Serial Threes with two 
mistakes.  He could spell his last name forward, but became 
confused when asked to spell it backwards.  He was able to 
follow conversation fairly well.  Insight and judgment 
appeared to be fair regarding his current situation.  He 
exhibited some problems finding the right words to use.  He 
was given an Axis I impression of bipolar affective disorder, 
and Axis II designation of obsessive personality traits.  The 
examiner then offered the following discussion:

I agree with Dr. Otero's assessment of bipolar 
affective disorder on Axis I with obsessive 
personality traits on Axis II with Axis II 
being the primary diagnosis.  There is no 
mention of mania or other symptoms of bipolar 
disorder in his records until after his 
hospitalization in 1995.  Thereafter, he 
appears to be compliant with his medication 
and there are only occasional comments 
regarding "agitation", "excitement" or 
"hypomania", particularly if he is upset.  
There are no other
major symptoms of bipolar affective disorder 
evident in his records after his 
hospitalization.  It appears that this was his 
only hospitalization.  I do not have the 
records from that hospitalization but if he 
was indeed diagnosed with bipolar affective 
disorder during that hospitalization, it 
appears to be well controlled and does not 
appear to cause any more than minimal 
impairment at this time with a GAF of 70.  
Based on the review of medical records and 
interview with the patient, I see no evidence 
that his bipolar affective disorder was 
present while he was in the service or that it 
was incurred or aggravated by his experience 
in the military, including his court martial.

More apparent in his progress notes are fairly 
consistent notations of rumination regarding 
his court martial, obsessiveness and 
persecutory themes regarding events in the 
past and persecutory interpretations by the 
veteran regarding mix-ups and mistakes made by 
the VA (e.g., appointment problems, etc.).  In 
his records, these symptoms appear to be more 
prominent and more enduring than his symptoms 
of bipolar disorder and strongly suggest an 
Axis II disorder.  This appears to be his 
primary diagnosis.  Also, psychodynamically, 
in general, veteran's with obsessive 
personality styles can have paranoid and 
persecutory themes, particularly during 
periods of stress.  His Axis II disorder is 
not likely to have been incurred or aggravated 
by his experiences in the service.

He did have some noticeable word finding 
problems most likely secondary to very mild 
age-related cognitive decline.  However, this 
does not appear to be unusual for his age and 
does not warrant a diagnosis at this time.

In September 2000, the veteran submitted for the record a 
medical summary from a December 1970 neurology consultation 
at an U.S. Air Force Base.  The evaluation was conducted to 
determine the extent and severity of his residual disability 
stemming from his work-related back injury at Kaiser Steel.  
In pertinent part, his medical summary contains the following 
findings regarding his psychiatric status:

Psychiatric evaluation last performed in Sep 
69 as reported by Dr. Malitz is that based on 
a comprehensive psychiatric examination there 
is no evidence of a psychiatric disorder 
caused by, aggravated by or related to the 
injury of Feb 1964.  It was noted that he does 
have basic traits of a paranoid quality, 
including litigiosity, which are part of his 
personality structure and was felt unrelated 
to the injury.

The veteran also submitted a letter from Dr. Otero, his 
treating VA physician, which states as follows:

[The veteran] has asked me to comment on his 
recent denial of service connection for bipolar 
disorder.  Additionally, [the veteran] and his 
service representative requested that I review 
a court transcript and make any observations 
with regard to the patient's behavior as it 
pertains to bipolar disorder during the 
proceedings.  I am the patient's treating 
psychiatric physician.

The veteran had me review a court transcript 
(November 26, 1976) in which he was the 
plaintiff surrounding a workman's compensation 
issue.  The transcript showed the patient to be 
relatively obsessive with some mild persecutory 
ideation regarding the presence of a guard in 
the courtroom.  It was notable that the judge 
did not comment that the guard was merely the 
bailiff.  The judge appeared to take the 
patient's concerns seriously, and there was no 
evidence the patient disrupted the proceedings.  
The patient's supposition that he had been 
denied counsel and a guard placed in the 
courtroom because someone may have said he 
could be violent was at least a possibility.  
The reasonableness of the patient's beliefs 
could not be fully ascertained from the 
available information, but his concerns did not 
appear to be delusional.  No evidence of overt 
and/or bizarre psychosis was present.  The 
patient's behavior and demeanor in the 
courtroom were consistent with an obsessive 
personality style, but doubtfully bipolar 
disorder.

Bipolar conditions tend to become recognized 
later in life, but a long period of depressive 
symptoms earlier in life is common.  Axis II 
conditions are assumed to have their roots 
during childhood.  Some psychiatrists believe 
that there is significant overlap between 
bipolar disorders and Axis II conditions.  The 
patient reports he was diagnosed with 
schizophrenia shortly after his military 
service.  Schizophrenia typically does develop 
around the age most people go into the 
military.  However, psychiatric conditions like 
bipolar disorder, as well as certain 
personality traits or disorders, were less well 
understood and frequently mislabeled as 
schizophrenia in the past.

While I am unable to state with full legitimacy 
that the patient's bipolar disorder is at least 
as likely as not to have manifested itself 
during his military service, it is conceivable 
that some of the legal and other difficulties 
he experienced in the military and shortly 
thereafter could have reflected early 
symptomatology that was later recognized as a 
psychiatric disorder (such as bipolar disorder 
or an Axis II condition).  Unfortunately, 
because appropriate psychiatric evaluation was 
apparently not performed at the time, it is 
impossible for the patient to produce direct 
evidence of a psychiatric condition during his 
military service.  This does not necessarily 
mean that the patient did not have a 
psychiatric condition during his service.

Psychiatric conditions diagnosed later in life 
may show unrecognized symptoms earlier in life.  
These may account for some of the patient's 
difficulties in the military and bolster his 
contention that he is suffering from a service-
connected condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  A personality disorder, 
which is not considered a disease or injury within the 
meaning of VA laws and regulations, is not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Bipolar disorder is a 
mood disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2001).  As such, the regulatory presumption that allows for 
service connection for psychosis manifest to a degree of 10 
percent within one year from service separation is not 
applicable.  38 C.F.R. § 3.309(a) (2001). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

In the instant case, the evidence shows that the veteran has 
been diagnosed with both a personality disorder and an 
acquired psychiatric disorder.  His Axis II diagnosis of 
obsessive personality disorder is not recognized as a 
disability under the law for VA compensation purposes.  38 
C.F.R. § 3.303(c) (2001); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Thus, there is no basis in law to award service 
connection for such disorder.

The record also establishes that the veteran has been 
diagnosed with the mood disorder of bipolar disorder.  The 
Board first finds that the veteran was neither diagnosed nor 
treated for this disorder in service.  His service medical 
records only reference two occasions of nervousness over an 
approximate twenty-year time span.  On one occasion, he was 
refused treatment and on the other occasion he was given an 
impression of "nervous headaches."  His separation 
examinations noted that his report of occasional insomnia, 
upset stomach and/or nervousness were "not incapacitating" 
and "NORMAL" clinical evaluations of his psychiatric status 
were given at that time.  After reviewing the service medical 
records, both Dr. O and the VA examiner in May 2000 found no 
evidence that the veteran manifested bipolar disorder in 
service.

Post-service, the record includes a December 1970 report from 
a USAF hospital physician that a comprehensive psychiatric 
examination of the veteran by Dr. Malitz in September 1969 
found no evidence of a psychiatric disorder.  See Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a physician is likely to transmit 
the findings of another physician with accuracy).  Rather, 
the veteran was found to have personality traits of paranoia 
and litigiousness.  The record also includes Dr. O's opinion 
that the veteran's behavior and demeanor as recorded on a 
November 1976 hearing transcript was "consistent with an 
obsessive personality style, but doubtfully bipolar 
disorder."  In fact, a diagnosis of bipolar disorder was 
first rendered at the Loma Linda VAMC in 1995, which is over 
three decades following the veteran's separation from 
service.

In this case, the veteran and his spouse have testified to a 
change in his demeanor following his court-martial 
proceeding, to include depression, anger outbursts 
irritability, periods of hyperactivity and changes in his 
sleeping, eating and hygiene habits.  A VA examiner in July 
1999, upon review of the veteran's reported history and some 
of the medical records on file, provided opinion that the 
veteran's "Bipolar disorder is at least as likely as not 
that it had its origin or was otherwise related to events in 
service."  The veteran's clinical records also include Axis 
IV references that his court-martial experience was 
considered a psychosocial stressor for his bipolar disorder.  
See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 
381-82 (1998) (under the Diagnostic and Statistical Manual of 
Mental Disorders, an Axis IV assessment listing a military 
experience represents a 'etiologically significant 
psychosocial stressor' which may support a nexus finding.)

Upon review of the entire evidentiary record, however, the 
Board finds that the preponderance of the evidence 
establishes that the veteran's bipolar disorder is not 
causally related to events during his active service.  In May 
2000, a VA examiner provided opinion that there was no 
evidence that the veteran's bipolar disorder was caused by 
events in service.  A review of the record demonstrates the 
May 2000 opinion is more consistent with the evidence of 
record.  In this respect, the May 2000 finding that the 
veteran holds a primary diagnosis of obsessive personality 
with paranoid and persecutory themes comports with the 
examination findings by Dr. Malitz as early as September 1969 
as well as the numerous diagnoses of personality disorder 
contained in the clinical records.  The July 1999 examination 
report offers no acknowledgment that the veteran has been 
diagnosed with a personality disorder, and the Axis II 
diagnosis of "NO DIAGNOSIS" is inconsistent with the 
medical evidence of record.  The Board also notes the July 
1999 opinion relied heavily on the history provided by the 
veteran which, in the Board's opinion, is shown to be of 
dubious accuracy.  In this respect, the May 2000 examination 
report reflects that the veteran probably did not attempt to 
commit suicide in service, and that his reported symptoms of 
grandiose delusions and special powers were not clinically 
justified.  The clinical references to the court-martial as a 
psychosocial stressor, while relevant, are not based on a 
thorough review of the claims folder.  The Board, therefore, 
assigns more probative weight to the May 2000 VA opinion.

In summary, the Board finds that the veteran's bipolar 
disorder, which was first diagnosed and treated many years 
after service, is not causally related to events during his 
active service.  In so holding, the Board recognizes the 
opinion set forth by the veteran, his spouse, and his 
representative that his service medical records, 1976 hearing 
transcript and self-report of symptoms establish a bipolar 
disorder in service which went undiagnosed.  This lay 
diagnosis and theory of causation holds no probative value in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §3.159)) (lay person not competent to 
speak to matters requiring training in the medical sciences).  
Rather, Dr. O. has specifically commented that there is no 
evidence contained in service medical records or the hearing 
transcript to support a diagnosis of bipolar disorder.  Given 
the weight of evidence against the claim for service 
connection, the Board notes that the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  The claim for service connection for bipolar 
disorder, therefore, must be denied.

ORDER

Service connection for bipolar disorder is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

